Citation Nr: 0835604	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The issues before the Board today 
were remanded in February 2007, and more recently in November 
2007, for further evidentiary and procedural development.  
This was accomplished, and the Board concludes that it may 
proceed with a decision at this time.


FINDINGS OF FACT

1.  An April 2002 rating decision denied the veteran's 
request to reopen a claim of entitlement to service 
connection for PTSD.  The veteran was notified of his 
appellate rights, but did not file a notice of disagreement.

2.  Evidence received since the April 2002 rating decision is 
cumulative of the evidence of record at the time of this 
prior denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The veteran is service-connected for bilateral hearing 
loss, evaluated as 40 percent disabling as of March 16, 2004, 
and tinnitus, evaluated as 10 percent disabling as of March 
16, 2004. 

4.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of 
substantially gainful employment.






CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 2002 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for PTSD is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) & (b) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  Letters sent to the 
veteran in March 2005 and February 2007 expressly told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, 18 Vet App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the claims folder, the Board finds 
that letters dated in March 2005 and July 2007 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein.  These letters 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the July 2007 letter 
provided appropriate notice regarding what constituted new 
and material evidence, and specifically informed the veteran 
what evidence and information was necessary to reopen his 
previously disallowed claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2007 letter provided this notice to the 
veteran.  

The Board observes that the March 2005 letter was sent to the 
veteran prior to the May 2005 rating decision.  The VCAA 
notice with respect to the veteran's TDIU claim was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The VCAA notice regarding his request to reopen his PTSD 
claim, sent in February 2007, was sent after the May 2005 
rating decision.  However, to the extent that the notice was 
not given prior to the initial adjudication of the claims in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided to 
the veteran in this letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, this issue was 
readjudicated and August 2007 and August 2008 supplemental 
statements of the case were provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this regard, the veteran's 
service treatment records are associated with the claims 
folder, as well as all available, relevant VA and non-VA 
treatment records.  Requests for made for treatment records 
from the VA Medical Center in Denver, Colorado for the period 
from 1970 through 1971; unfortunately, a negative reply was 
received.  In light of this negative response, the Board 
concludes that further attempts to obtain these records would 
be futile and that VA has discharged its duty to assist the 
veteran in obtaining these outstanding treatment records.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claims.  

VA examinations were not provided in conjunction with either 
of the veteran's claims and the Board observes that VA 
examinations are unnecessary with respect to both claims.  
First, VA is under no duty to provide a VA examination when a 
veteran is requesting that a previously disallowed claim be 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
Regardless, the reason the veteran's PTSD claim continues to 
be denied relates to corroboration of his claimed stressors.  
It is unclear how a VA examination would aid the veteran in 
substantiating this part of his claim.  As for the veteran's 
TDIU claim, he has not met the percentage requirements for 
TDIU.  Moreover, as discussed in more detail below, the 
veteran has not asserted nor presented evidence that his 
service-connected hearing loss and tinnitus might render him 
unemployable so as to warrant an additional medical opinion.  
Finally, there is current medical evidence of the severity of 
his service-connected disabilities already of record to aid 
the Board in its determination.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to section 3.156(a) of Title 38 of the U.S. Code of 
Federal Regulations, 'new and material' evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

The veteran was previously denied entitlement to service 
connection for PTSD by rating decisions dated in July 1987 
and August 1988.  Since then, requests to reopen his PTSD 
claim have been denied on the basis that there is 
insufficient objective evidence to corroborate his claimed 
stressors.  The most recent denial was an April 2002 RO 
rating decision.  At such time, the evidence of record 
consisted of statements from the veteran, service treatment 
and personnel records, records from the Social Security 
Administration (SSA), treatment reports and records from Dr. 
Canell dated from June 1985 through November 1985 and January 
2002, VA treatment records dated from January 1984 through 
August 1984, from April 1991 through September 1993, and from 
April 1998 through May 1998, VA examination reports dated in 
April 1987 and April 1991, a February 1991 letter from the 
veteran's VA Program Evaluation Director, copies of service 
personnel records, and photocopies of photographs from 
service.  Following the April 2002 denial, the veteran was 
notified of this decision and his appellate rights.  However, 
he did not submit a notice of disagreement.

Pertinent to this appeal, the above evidence reflects that 
the veteran has been diagnosed with PTSD as secondary to a 
number of reported combat incidents during service.  Prior to 
the current appeal, the veteran asserted PTSD secondary to 
his Vietnam experiences, including heavy combat fighting on 
the front lines, injuring his right foot and cranium during 
combat, and serving as a paratrooper for the 101st Airborne 
Division.  The veteran also described an incident during the 
1968 Tet Offensive when his unit, the 101st Airborne 
Division, fought the 5th Regiment of the North Vietnamese 
army near Hue, South Vietnam; he also reported heavy fighting 
with the 3rd Regiment and 3rd Battalion.  Finally, the veteran 
reported the death of two friends killed in battle.

In March 2005, the veteran submitted a VA Form 9 indicating 
that he wanted to appeal the issue of entitlement to service 
connection for PTSD.  As this written disagreement was 
received more than one year after the veteran was notified of 
his April 2002 denial and appellate rights, the veteran's 
statement was interpreted as another request to reopen his 
claim.  See 38 C.F.R. § 20.302 (2008).  The RO denied the 
veteran's request to reopen his previously disallowed claim 
by rating decision dated in May 2005.  The veteran was again 
notified of his appellate rights, and perfected an appeal of 
this issue.  

Additional evidence received since the April 2002 rating 
decision consists of more statements from the veteran, 
treatment reports and records from Dr. Canell dated from 
March 2004 through August 2008, a November 2007 lay 
statement, and VA treatment records for the period from March 
2005 through July 2008.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2007).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2007) (pertaining to 
combat veterans).

In the present case, the competent evidence already of record 
consists of a DSM-IV diagnosis of PTSD based on Vietnam 
combat experiences as discussed above.  The RO had previously 
determined that there was no competent evidence that the 
veteran engaged in combat with the enemy; thus, in the 
absence of corroborative evidence of his claimed stressors, 
PTSD remained denied.  Therefore, in order to successfully 
reopen his previously disallowed claim, the veteran must 
present new evidence that either (1) demonstrates that the 
veteran engaged in combat with the enemy, or (2) evidence 
regarding a stressor that is sufficient to either corroborate 
the stressor or submit it for verification to the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Unit Records Research (CURR)).  

A review of the evidence received since the April 2002 rating 
decision reflects that the veteran continues to receive 
treatment for PTSD secondary to reported combat experiences.  
Unfortunately, most of the evidence submitted, including the 
veteran's lay statements regarding his claimed stressors, is 
not new.  Rather, it is duplicative of the evidence 
previously of record, and therefore, may not be considered in 
determining whether evidence has been submitted sufficient to 
reopen the veteran's claim.  Furthermore, as for any new 
details regarding his claimed stressors, the Board notes that 
the veteran still has not provided sufficient information 
that would allow JSRRC to research the events.  For example, 
the veteran reported an airfield attack when he arrived in 
Vietnam; however, he has not provided the name of the 
airfield.  See VA Mental Health Clinic Record dated May 20, 
2008.  And while he asserts that he served as a forward 
observer with advanced reconnaissance in Vietnam, Cambodia, 
and Laos, and that his highest rank was Sergeant, the veteran 
has not presented any evidence that would corroborate his 
statements.  Rather, his personnel file, which was already of 
record at the time of the previous denial, shows that he was 
a cannoneer with the 321st Artillery, 1st Battalion, Battery 
C.  

The Board is sympathetic to the veteran's assertion that he 
is entitled to service connection for PTSD.  Unfortunately, 
none of the evidence submitted since the previous final 
denial raises a reasonable possibility of substantiating his 
claimed stressors.  The Board notes that under the above 
circumstances it cannot reopen the veteran's claim for 
service connection for PTSD without credible, supporting 
evidence of specific stressful in-service experiences or 
evidence sufficient to submit it for verification from JSRRC.  
Since none of the newly submitted evidence discussed above 
pertains to the reasons for the prior denial nor raises the 
reasonable possibility of substantiating the veteran's 
underlying claim, the Board finds that the veteran's request 
to reopen the previously disallowed claim of entitlement to 
service connection for PTSD must be denied.  38 C.F.R. 
§ 3.156(a).

II. TDIU

The veteran contends that he is entitled to a TDIU rating 
based on service-connected disabilities.  A total disability 
evaluation may be assigned where the schedular evaluation is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2007).

In the present case, the veteran is service-connected for 
bilateral hearing loss, evaluated as 40 percent disabling, 
and tinnitus, evaluated as 10 percent disabling.  His 
combined disability rating is 50 percent.  Clearly, the 
veteran does not meet the schedular criteria for an award of 
TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the veteran 
unable to secure and follow substantially gainful employment.  
If this is established, the case is to be sent to the 
Director of C&P for extraschedular consideration.  See 38 
C.F.R. §§ 3.340(a), 3.341(a), and 4.16(b).

Initially, the Board notes that the veteran has not asserted 
unemployability due to his service-connected bilateral 
hearing loss and tinnitus.  Rather, much like his application 
for disability benefits from the SSA, the veteran contends 
unemployability due to PTSD.  However, as discussed above, 
service connection is not in effect for PTSD; thus, the Board 
may not consider any occupational impairment due to this 
disability in considering TDIU on an extraschedular basis.  

The record reflects that the veteran has been diagnosed with 
severe bilateral sensorineural hearing loss and that he wears 
hearing aids to compensate for his service-connected hearing 
loss.  See Dr. Foss Audiology Report dated February 19, 2004.  
Yet, despite the severe nature of his hearing loss, there is 
no competent evidence of record indicating that hearing loss 
or tinnitus interferes with the veteran's ability to secure 
or maintain employment.  The veteran is presently retired; 
however, prior to his retirement he worked as a mail carrier, 
mail clerk, maintenance worker, farmer, and construction 
worker.  Absent any explanation from the veteran or a medical 
professional, it is not clear how hearing loss or tinnitus 
would interfere with these jobs.  

Additionally, there is no competent evidence of record that 
the veteran's hearing loss significantly interferes with his 
daily life; thus, it is difficult to comprehend how it would 
interfere with employment.  Recent audiological evaluations 
note that the veteran did not report any problems with his 
hearing or hearing aids.  See VA Audiology Clinic Note dated 
November 2, 2006; VA Audiology Clinic Note dated June 17, 
2008.  Rather, the only difficulty reflected in the record 
was difficulty following directions and instructions at the 
November 2006 audiological evaluation.  It is not clear from 
the examining audiologist's report, though, whether the 
veteran's inability to follow instructions was due to an 
inability to hear the instructions or due to his numerous 
mental health problems.  See, e.g., February 1988 Social 
Security Administrative Decision (noting that veteran's 
treating psychologist surmised that the veteran would have 
difficulty following instructions because of his extreme 
resistance to authority).  Regardless, when reevaluated in 
June 2008, testing was not a problem, and the examining 
audiologist indicated that the veteran's scores were much 
improved and believed to be representative of "true organic 
hearing."  

In light of the above evidence, the Board finds that 
entitlement to TDIU has not been established.  In this 
regard, there is no indication in the record that the 
veteran's service-connected disabilities would prevent all 
forms of gainful employment.  He is in receipt of SSA 
disability benefits; however, his benefits are based on 
nonservice-connected disabilities.  Moreover, any 
determination by SSA is not controlling for VA purposes.  
Finally, not even the veteran himself has asserted that he is 
precluded from gainful employment by his service-connected 
disabilities.  As such, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for TDIU, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for PTSD is 
denied.

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


